Citation Nr: 9909460	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-24 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a back condition.  

2.  The propriety of the initial evaluation assigned for the 
veteran's service-connected arthritis of the knees.  

3.  The propriety of the initial evaluation assigned for the 
veteran's service-connected arthritis of the ankles.  

4.  The propriety of the initial evaluation assigned for the 
veteran's service-connected psoriasis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 1994 rating decision of the RO.  

The Board notes that during the course of the appeal, the 
veteran has asserted additional claims of service connection 
for a stomach condition, included within his substantive 
appeal, and diarrhea, expressed at the hearing held in March 
1996.  As these issues have not been developed for appeal, 
they are referred to the RO for appropriate action.  

(The matters concerning the propriety of the initial 
evaluation assigned for the veteran's service-connected 
arthritis of the knees, arthritis of the ankles and psoriasis 
will be discussed in the Remand portion of this document.)




FINDING OF FACT

The veteran currently is shown as likely as not to have 
lumbar spine arthritis which is due to his extensive period 
of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
lumbar spine arthritis is due to disease or injury which was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303, 
3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If 
the disorder is a chronic disease, service connection may be 
granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for arthritis is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran contends that he suffers from a current back 
condition as the result of his extensive period of military 
service.  He attributes this condition to having spent 20 
years in the infantry constantly carrying around a 40-pound 
pack.  He testified at a hearing in March 1996 that he first 
sought treatment for a back condition toward the end of his 
tenure in service in order that it would be included in his 
records.  A review of his service medical records shows a 
report of recurring low back pain at his discharge 
examination in December 1993.  He explained that he did not 
seek treatment prior to this time because "[t]he Marine 
Corps didn't pay me to do that."  

According to the veteran, as of the date of the hearing, he 
was still not receiving any treatment for his back condition, 
primarily because he did not have the time to be away from 
work.  He admitted, however, taking Excedrin and drinking 
alcohol to relieve the pain and stiffness.  He further 
testified that his condition had forced him to sleep on the 
floor and rendered him unable to stand for long periods of 
time or sit for even short periods of time.  He characterized 
the pain as a constant presence in his life.  

At a VA examination conducted in February 1994, the veteran 
reported a history of chronic low back pain developing over 
the past five years.  He noted that the condition was not 
progressive and that the pain did not radiate into the lower 
extremities.  He also denied paresthesia or weakness in the 
lower extremities.  Examination of the lumbosacral spine was 
reported as normal; there were no deformities, no spasms of 
the paraspinal musculature and no areas of localized 
tenderness.  Full range of motion was present and straight 
leg raising test was negative on both sides.  There was also 
no evidence of any neurological deficits.  Diagnostic studies 
of the lumbosacral spine performed in conjunction with the 
examination were also negative for signs of spondylosis or 
discogenic disease.  

The veteran underwent a second VA examination in March 1996.  
At that time, the examining physician noted that a review of 
the veteran's radiographs showed mild facet arthritis at 
multiple levels within the lumbar spine.  The physician 
further opined that it was "possible that he developed mild 
arthritis in his low back...as a result of twenty years as a 
Marine Corp. infantryman."  Diagnostic studies performed for 
the examination revealed identical findings to those obtained 
in February 1994.  It was specifically stated that no 
interval changes had been noted when compared to the previous 
studies.  The final impression was that of normal lumbosacral 
spine.  

Although the veteran asserts that he has a current back 
condition attributable to his active duty service, he is not, 
as a lay person, competent to offer an opinion as to such 
questions of medical diagnosis or causation as presented in 
this case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  
The Board has also considered the March 1996 findings of the 
second VA examining physician and does find his opinion 
persuasive.  While the diagnostic studies performed in 
conjunction with the VA examinations were interpreted as 
showing a normal lumbosacral spine, the Board considers the 
medical evidence of record to be in relative equipoise.  

In light of the veteran's credible testimony regarding the 
nature of his back complaints in service, the Board finds 
also support for the position that he is currently suffering 
from lumbar spine disability due to service.  By extending 
the benefit of the doubt to the veteran in this case, service 
connection for lumbar spine arthritis is warranted.  





ORDER

Service connection for lumbar spine arthritis is granted.  



REMAND

The veteran contends that his service-connected disabilities 
are more disabling than as currently rated.  

The veteran was initially afforded a VA examination of his 
joints in February 1994.  At that time, the veteran reported 
a history of long standing complaints of bilateral knee pain, 
right worse than left, and injury to both ankles during 
military training.  He complained of persistent pain in both 
ankles since injury, with a tendency to twist the ankles on 
uneven ground.  Examination of the right and left knee was 
reported to be unremarkable.  There was full range of motion 
(extension to 0 degrees and flexion to 140 degrees), no areas 
of localized tenderness, no effusion, no deformities, no 
crepitus and no demonstrable joint instability.  Examination 
of the right and left ankle was also noted to be 
unremarkable.  There was full range of motion (dorsiflexion 
to 10 degrees and ankle plantar flexion to 45 degrees) 
without pain and the veteran was able to walk on his heels 
and toes and with his feet everted and inverted without 
difficulty.  There was also no evidence of effusion, joint 
instability or deformity in either ankle.  In summary, a 
normal examination for both the ankles and the knees.  As a 
result, the examining physician diagnosed diffuse arthralgias 
involving the knees and ankles, without objective abnormal 
findings, and possible diffuse myofibrositis.  Diagnostic 
studies performed in conjunction with the examination showed 
bilateral moderately advanced hypertrophic osteoarthritis of 
the knees and moderately-advanced degenerative joint disease 
involving the right ankle, with some mild degenerative joint 
disease involving the left ankle.  

A General Medical examination performed in February 1994 
revealed typical squamous plaques of psoriasis at extensor 
aspects of the elbows, popliteal regions and both flanks.  
Hence, a diagnosis of diffuse psoriasis, relatively mild, was 
rendered.  

In a rating decision dated in June 1994, the RO granted 
service connection for arthritis of the knees and ankles and 
assigned a rating of 10 percent, effective January 1, 1994.  
In addition, the RO granted service connection and assigned a 
noncompensable rating for psoriasis, effective January 1, 
1994.  In January 1995, the veteran filed a Notice of 
Disagreement expressing dissatisfaction with the initial 
evaluations assigned to these service-connected disabilities.  

In February 1996, the veteran was afforded a second 
examination of his skin.  At that time, it was noted that the 
veteran had a five-year history of psoriasis that waxed and 
waned without known exacerbating factors.  His subjective 
complaints including itching during flare-ups.  Examination 
revealed pink, annular/ovoid, thin plaques with minimal 
overlying scale on the right flank, the gluteal cleft/buttock 
and the forearms.  The final diagnosis was that of psoriasis 
involving 2 percent of the body.  

Subsequent to the examination of his skin, the veteran 
testified at a hearing in March 1996, that although 
medication relieved his psoriasis somewhat on his elbows, 
sides and back, it never fully went away.  He reported flare-
ups occurring one to two times per month and symptoms 
including flaking, bleeding, oozing and constant itching.  He 
noted that he normally wore long sleeved shirts in order to 
avoid the embarrassment caused by his inflamed skin.  

In May 1996, the RO granted the veteran's claim for increase 
and assigned a 10 percent rating for his service-connected 
psoriasis, effective January 1, 1994.  The Court of Veterans 
Appeals (Court) has concluded, that the appellant is 
generally presumed to be seeking the maximum available by 
law, and it follows that such a claim remains in controversy 
where less than the maximum benefit available is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  As the claim has not been 
formally withdrawn by the veteran, it remains on appeal for 
consideration by the Board.  

Recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999). With regard to the initial rating assigned to the service-
connected arthritis of the knees and ankles, the veteran was 
afforded a second VA examination of his joints in March 1996.  
At this time, he reported occasional pain in both knees and 
ankles.  He described the pain as dull and aching, increasing 
with activity and relieved with rest and occasional Tylenol 
or Motrin.  Examination revealed the veteran to ambulate 
without difficulty.  He was able to heel and toe walk without 
problems and his gait was normal in cadence and rhythm.  
Examination of the knees revealed no evidence of swelling, 
Lockman, anterior or posterior drawer or gross instability 
with varus or valgus stress.  Range of motion was recorded as 
being 0 to 120 degrees, bilaterally.  Examination of the 
ankles also revealed no evidence of swelling or instability 
and good pronation and supination.  Range of motion was 
reported as 20 degrees of dorsiflexion and 30 degrees of 
plantar flexion, bilaterally.  The final impression was that 
the veteran had mild degenerative joint disease of all three 
compartments in both knees, mild to moderate degenerative 
joint disease of the left ankle, talar joint and subtalar 
joint, and minimal arthritis of the left ankle, tibial talar 
and subtalar joint.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
such, the most recent VA examination is inadequate for 
evaluation purposes because it does not include sufficient 
detail for rating the disability at issue and further 
examination should be conducted on remand.  38 C.F.R. § 4.2.  

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to 
whether the veteran's bilateral knee and ankle disabilities 
are manifested by pain with use, weakened movement, excess 
fatigability, incoordination or any other functionally 
disabling symptoms.  Additionally, and most importantly, this 
opinion should be expressed in terms of additional range-of-
motion loss beyond that already demonstrated clinically.  In 
other words, any functional loss found, such as the pain 
complained of by the veteran, must be quantified as 
additional loss of motion.  DeLuca, supra.  In addition, any 
pertinent treatment records should be obtained for review.  

The Board also notes that it is possible for the veteran to 
be assigned separate ratings on the basis of knee functional 
limitation and recurrent subluxation and lateral instability.  

In addition, as noted above, the RO should also consider 
whether the veteran is entitled to a "staged" rating for 
his service-connected bilateral knee and ankle disabilities 
as prescribed by Fenderson.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for his bilateral knee and ankle 
disabilities and psoriasis.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be afforded 
another VA dermatology examination to 
determine the current severity of the 
service-connected psoriasis.  All 
indicated testing in this regard should 
be accomplished.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner is requested to provide a 
description of the service-connected skin 
disorder to include the extent and 
location of any exfoliation, exudation, 
itching, lesions or disfigurement; and 
its overall distribution (i.e. whether 
the service-connected psoriasis is 
widespread, symmetric or localized).  The 
configuration of the lesions and a 
precise listing of their important 
characteristics, such as size, color, 
consistency, shape and outline should be 
recorded, and current photographs of his 
service-connected skin disorder should be 
taken and associated with the claims 
folder.  

3.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected bilateral knee and ankle 
disabilities.  All indicated tests, 
including X-ray studies and range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with the 
bilateral knee and ankle disabilities.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the functional ability of the 
knees and ankles.  The examiner should 
also be requested to determine whether, 
and to what extent, the knees and ankles 
exhibit weakened movement, excess 
fatigability, incoordination, recurrent 
subluxation or instability.  A complete 
rationale for any opinion expressed must 
be provided.  

4.  After undertaking the development 
requested hereinabove, the RO should 
again review the issue of the propriety 
of the initial evaluations assigned for 
the service-connected bilateral knee and 
ankle disabilities and psoriasis to 
include consideration of the Court's 
holdings in DeLuca and Fenderson.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
should be issued a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 
- 12 -


- 1 -


